Citation Nr: 1705243	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  14-24 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 60 percent disabling.

2.  Entitlement to an increased rating for a left shoulder disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1987 to October 1990 and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Los Angeles, California, RO.  

The Board notes that a November 2014 statement of the case continued a denial of a claim for a total disability rating based upon individual unemployability (TDIU).  However, the Veteran specifically withdrew that claim by a December 2014 statement and did not file a substantive appeal.  Thus, a claim for a TDIU is not before the Board.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain.

2.  The Veteran's left shoulder disability is manifested by pain of the shoulder joint on use.  Range of motion of the arm was higher than shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5243 (2016).

2.  The criteria for a rating in excess of 10 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DCs 5201, 5203 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  


Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010 (traumatic arthritis) direct that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a , Diagnostic Code 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Lumbar Spine Disability

The Veteran is currently in receipt of a 60 percent rating for his lumbar spine disability that was originally assigned by a March 2002 rating decision.  The disability rating assigned was based upon the old spinal rating criteria for intervertebral disc syndrome, Diagnostic Code 5293, that was later amended in September 2002.

Under Diagnostic Code 5293 (in effect prior to September 23, 2002) a 60 percent rating was warranted when the evidence showed pronounced intervertebral disc syndrome (IDS) with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a (2002).  

The current claim for an increased rating was filed in September 2010.  In the May 2011 rating decision on appeal, the RO continued the Veteran's 60 percent rating, but changed the Diagnostic Code to 5299-5243.  The code "5299" refers to a disability that is not listed in the musculoskeletal diagnostic code, i.e. the Veteran's coccygodynia.  DC 5243 refers to the current rating criteria for IDS.  Under the current criteria, IDS is considered either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.  

Under the current General Rating Formula for Rating Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait pattern or spine contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

In this case, an increased rating is not warranted under the above criteria.  Unfavorable ankylosis of the lumbar spine has not been shown at any time during the appeal period, nor has the Veteran's disability resulted in ankylosis on repetitive testing or during a flare.

The Board is mindful of General Rating Formula for Rating Diseases and Injuries of the Spine, Note 1, which states that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  This note is pertinent to the case at hand.  In June 2014, the RO granted separate 10 percent ratings for mild radiculopathy of the right and left lower extremities based upon the results of a 2014 VA examination, effective March 21, 2014.  In August 2016, the RO discontinued these ratings effective November 1, 2016, finding that assignment of such ratings was clear and unmistakable error in light of the Veteran's current 60 percent rating for his lumbar spine disability under the old spinal criteria that accounted for associated neurological residuals of the lower extremities.  Thus, the assignment of separate ratings for radiculopathy of the lower extremity amounted to pyramiding.  The Board notes that the propriety of the August 2016 rating decision is not currently on appeal, as a notice of disagreement to the August 2016 rating decision has not yet been filed.

While the Veteran's representative argues that separate ratings should be assigned for the Veteran's mild radiculopathy of the lower extremities because the Veteran's lumbar spine disability is rated under DC 5243 which does not account for radiculopathy, the Board disagrees.  The Veteran was assigned his current 60 percent rating based upon both his orthopedic and neurological impairments of the lumbar spine, as explained in the initial 2002 rating decision, based upon the old DC 5293.  Moreover, the current DC 5243 allows for consideration of the criteria under the General Rating Formula for Diseases and Injuries of the Spine as well as the Formula for Rating Intervertebral Disc Syndrome, and that would include consideration of neurological impairment.

In that regard, the 2014 VA examination found only mild radiculopathy of the left and right lower extremities.  The VA treatment records also demonstrate no more than mild neurological manifestations in the lower extremities.  While the Veteran consistently reports numbness that radiates to his lower extremities, objective findings to support more than mild neurological manifestations has been shown.  Likewise, on 2010 VA examination, no radiculopathy was found on thorough neurological testing.  Thus, pursuant to the combined ratings table, as found at 38 C.F.R. § 4.25, and when considering the bilateral factor as found as 38 C.F.R. § 4.26, the current 60 percent rating results in a higher rating for the Veteran than any other appropriate scenario.  In so finding, the Board notes that range of motion of the Veteran's lumbar spine was normal on December 2010 VA examination, and almost normal but for flexion limited to 80 degrees on March 2014 VA examination.  However, even if the Veteran did meet the criteria for the higher 40 percent rating based upon limitation of motion, a 40 percent rating for his orthopedic manifestations and two 10 percent ratings for neurological manifestations would still result in less than his current 60 percent rating.  
Finally, under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes, a rating higher than 60 percent is not available.

Based on the above, the Board finds that a rating in excess of 60 percent for the Veteran's lumbar spine disability is not warranted.  

Left Shoulder Disability 

The Veteran's left shoulder disability has been rated under Diagnostic Code 5203, which pertains to impairment of the scapula. Diagnostic Code 5201, which pertains to limitation of motion of the arm, is also applicable.  The rating criteria provide different ratings for the minor arm and the major arm.  The Veteran has indicated that he is right-handed; therefore, the Board will apply the ratings and criteria for the minor arm.  38 C.F.R. § 4.69. 

Under Diagnostic Code 5201, for the minor arm, a 20 percent rating is warranted for limitation of arm motion to shoulder level.  A 20 percent rating is warranted for limitation midway between the side and shoulder level.  A maximum 30 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation are from 0 to 90 degrees. 38 C.F.R. § 4.71a, Plate I. Forward flexion and abduction to 90 degrees amounts to shoulder level.

The Board finds that an increased rating for a left shoulder disability is not warranted.  On December 2010 VA examination, examination of the left shoulder showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Range of motion of the shoulder was normal, with flexion and abduction well above shoulder height.  There was no additional limitation of function on repetitive testing.  A January 2011 VA treatment record reflects the Veteran's report of pain when lifting above shoulder level.  The Veteran was assessed to have functional but decreased range of motion.  On March 2014 VA examination, the Veteran also showed flexion and abduction of the shoulder to well above shoulder level, or to 180 degrees.  There was noted to be functional loss on repetitive testing in that there was weakened movement, excess fatigability, and pain on movement, however, the examiner determined that the degree of range of motion loss during pain on use or flare-ups was approximately 5 degrees internal rotation.  

Accordingly, when taking into account the evidence of record, the Board finds that a higher rating is not warranted under the rating criteria for the shoulder and arm.  The Veteran was able to lift his left arm above shoulder level, though with pain.  There was no indication of nonunion or other impairment of the clavicle or scapula that would warrant a higher rating.  There was no indication of recurrent dislocations of the shoulder or malunion of the humerus.  The Board notes that the assigned 10 percent rating takes into account the Veteran's pain on motion.

The Board has determined that the Veteran is entitled to no more than a 60 percent disability rating for his lumbar spine disability and a 10 percent rating for his left shoulder disability under any of the applicable rating criteria.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.4 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that regard, the Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against his claims.  Specifically, there is no indication that the Veteran's limitation of motion of the lumbar spine on flare-ups results in ankylosis of the spine, or that limitation of motion of the left shoulder results in the inability to lift above shoulder level.  While there is pain at shoulder level, the Veteran can nonetheless obtain flexion and abduction to above shoulder level. 





Extraschedular Considerations

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).  38 C.F.R. § 3.321 (b)(1).

These signs and symptoms, and their resulting impairment, however, are reasonably contemplated by the rating schedule which provides disability ratings on the basis of painful motion, weakness, and other such factors. See 38 C.F.R. §§ 4.40 , 4.45, 4.59.  The Veteran's lack of motion of the spine and left shoulder, pain of the spine and shoulder, any spasm or weakness, or functional loss, is contemplated by the rating code.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun, 22 Vet. App. at 111. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is service-connected for multiple disabilities.  There is no additional impairment that has not been attributed to a specific service-connected disability; all of the pertinent symptoms and manifestations have been attributed to the appropriate service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181   (1998).  The evidence does not indicate that this is a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has withdrawn his claim for a TDIU, indicating that he does not wish to have a claim for TDIU considered on appeal.


ORDER

A rating in excess of 60 percent for a lumbar spine disability is denied.

A rating in excess of 10 percent for a left shoulder disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


